Citation Nr: 0722326	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  96-32 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to a temporary total disability rating for 
PTSD based on a period of hospitalization from November 22, 
1993, to January 24, 1994, under the provisions of 38 C.F.R. 
§ 4.29.

3.  Entitlement to an increased evaluation for postoperative 
residuals of bilateral varicose veins, currently rated as 30 
percent disabling.

4.  Entitlement to an increased evaluation for postoperative 
degenerative arthritis of the left knee, with limitation of 
motion and laxity, currently rated as 20 percent disabling.

(The claim of entitlement to an effective date earlier than 
December 29, 1993, for a grant of a total disability rating 
based on individual unemployability (TDIU), will be addressed 
in a separate decision under a separate docket number.  In 
addition, a claim challenging the validity of a debt 
established against the veteran will be addressed in another 
separate decision under a separate docket number.)

REPRESENTATION

Appellant represented by:	Sheila Campbell, Attorney at 
Law

WITNESSES AT HEARINGS ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from January 1970 to 
January 1973.  He had additional service in the U. S. Army 
Reserve from March 1977 to March 1981.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the North Little 
Rock, Arkansas, Department of Veterans Affairs (VA) Regional 
Office (RO).

The Board notes that in July 2000, the veteran testified at a 
videoconference hearing before one of the undersigned 
Veterans Law Judges and at a videoconference hearing in 
December 2004 before the undersigned Acting Veterans Law 
Judge designated by the Chairman of the Board to conduct that 
hearing pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  A 
copy of the transcripts of those hearings is in the claims 
folder.

The veteran's case was certified on appeal to the Board in 
August 2006.  The veteran submitted additional medical 
evidence to the RO that same month.  The RO forwarded the 
evidence to the Board in September 2006.  See 38 C.F.R. 
§ 19.37(b) (2006).  

The Board notes that, following certification of an appeal, 
evidence can be submitted to the Board for consideration 
under certain circumstances.  See 38 C.F.R. § 20.1304 (2006).  
However, the evidence in this case is a medical report 
submitted in support of the veteran's claim involving 
severance of service connection for fibromyalgia.  The 
evidence is not relevant to the issues on appeal.  It will 
not be considered in the appellate review in this case.  


FINDINGS OF FACT

1.  The veteran served on active duty from January 1970 to 
January 1973 with service in the Republic of Vietnam from 
July 1970 to July 1971.  He had additional service in the U. 
S. Army Reserve from March 1977 to March 1981.

2.  The evidence of record does not show that the veteran 
currently has PTSD related to stressful incidents involving 
his active military service.

3.  The veteran is not service connected for PTSD.  The 
record reflects that there is no evidence showing that the 
veteran was hospitalized in excess of 21 days for a service-
connected disability from November 22, 1993, to January 24, 
1994.

4.  The veteran's bilateral varicose veins are manifested by 
evidence of superficial veins below the knee, with 
intermittent edema, and with aching and fatigue after 
prolonged standing or walking.  There is no evidence of 
varicose veins above the knee, varicosities ranging over 2-
centimeters, or of marked distortion and sacculation, or 
persistent edema incompletely relieved by elevation of the 
extremity.  

5.  The veteran's postoperative degenerative arthritis of the 
left knee, with limitation of motion and laxity, is 
manifested by x-ray evidence of arthritis with a range of 
motion of full extension and flexion to 90 degrees with 
complaints of pain on range of motion and subjective 
complaints of weakness.  The preponderance of the evidence 
shows that there is no instability of the left knee.  


CONCLUSIONS OF LAW

1.  PTSD was not incurred or aggravated as a result of 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.304 (2006).

2.  The criteria for entitlement to a temporary total 
disability rating for PTSD based on a period of 
hospitalization from November 22, 1993, to January 24, 1994, 
under the provisions of 38 C.F.R. § 4.29, have not been met.  
38 C.F.R. § 4.29 (2006).

3.  The criteria for a rating in excess of 30 percent for 
bilateral varicose veins have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 
7120 (1997); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.7, 4.104, 
Diagnostic Code 7120 (2006).

4.  The criteria for a rating in excess of 20 percent for 
postoperative degenerative arthritis of the left knee, with 
limitation of motion and laxity, have not been met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.1, 4.7, 
4.71a, Diagnostic Code 5257, 5260, 5261 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  The provisions also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran's claim was received 
approximately seven years prior to the enactment of the VCAA.  
The initial unfavorable action in this case occurred in 
September 1995.  The veteran's case was remanded for the 
required notice to be provided in September 2005.  

By letter dated in November 2005, the RO advised the veteran 
of the evidence required to substantiate his claim for 
service connection, entitlement to benefits under 38 C.F.R. 
§ 4.29, as well as entitlement to increased ratings for his 
varicose veins and left knee arthritis.  The letter also 
advised the veteran of the information required from him to 
enable VA to obtain evidence on his behalf, the assistance 
that VA would provide to obtain evidence on his behalf, and 
that he should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on his 
behalf.  

The veteran's claim was re-adjudicated in April 2006, and 
July 2006.  He was issued a supplemental statement of the 
case (SSOC) at those times.  The veteran's claim remained 
denied and he was provided the basis for the continued 
denial.

Although the initial unfavorable adjudication occurred prior 
to the required notice, the Board finds that the veteran was 
provided with the notice required by the VCAA.  He was 
afforded a meaningful opportunity to participate in the 
development of his claim.  The veteran has submitted evidence 
and argument throughout the duration of his appeal.  He has 
been represented by an attorney for the course of his appeal.  
There is no evidence of prejudice to the veteran based on any 
notice deficiency and he has not alleged any prejudice.  

All available evidence pertaining to the veteran's claim has 
been obtained.  The claims folder contains the veteran's 
service medical records, private and VA medical records, 
Social Security records, VA examination reports, statements 
from the veteran.  The veteran testified at multiple 
hearings.  Further, the veteran's case was remanded for 
additional development on two occasions.  The veteran was 
afforded an opportunity to supplement the record with 
evidence/argument.

The Board finds that VA has satisfied its duty to notify and 
assist.  All obtainable evidence identified by the veteran 
relative to his claim has been obtained and associated with 
the claims folder, and he has not identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  The 
Board is also unaware of any such evidence.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court), issued a decision in 
March 2006 in the case of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service- connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id.

In the present appeal, the veteran was provided with the 
notice required by the decision in Dingess in August 2006.  






I.  Service Connection for PTSD

Background

In this case, the veteran's personnel records reflect that he 
served on active duty from January 1970 to January 1973 and 
in the U. S Army Reserve from March 1977 to March 1981.  The 
veteran does not contend that his PTSD is related to any 
event involving his Reserve service.  The veteran served in 
the Republic of Vietnam from July 1970 to July 1971.  He 
received the Republic of Vietnam Campaign Medal, and the 
Vietnam Service Medal with 1 bronze service star.  He is 
noted to have served as a truck driver.  Other service 
records reveal that in July 1970, he was a rifleman with 
Company A, 3rd Battalion (Airborne) 503rd  Infantry 173rd 
Airborne Brigade.  In November 1970 his classification was 
"Casual" and he was with the 18th Engineer Brigade, in Dong 
Ba Thin.  From December 1970 to July 1971 he was classified 
as Light Truck Driver for Headquarters and Headquarters 
Company (HHC), 27th Engineer Battalion (C), U. S. Army of the 
Pacific (USARPAC) -Vietnam.  

The service medical records (SMRs) show two episodes of 
treatment for nervousness in February 1971 and March 1971.  
No diagnosis was provided and the remainder of the SMRs do 
not reflect any further treatment for nervousness.  The 
veteran did not seek treatment for nervousness after service 
for many years.  In a VA outpatient entry, dated July 21, 
1980, the veteran complained about his nerves.  He related 
his problems to a leg injury he said he suffered in the 
Reserves in 1977.  His entire complaint was centered on that 
injury and how he had been treated by the Army.  There was no 
mention of his prior service in Vietnam or PTSD.  

The veteran was admitted to a VA facility for possible 
surgery for bilateral chondromalacia patella in December 
1980.  He declined the surgery.  His discharge diagnoses were 
bilateral chondromalacia patella and depressive neurosis.

The veteran testified at an RO hearing in February 1982.  His 
testimony was related to then pending claims for increased 
ratings and unemployability.  The veteran said that he had 
been to a vet center and was told he was having some 
emotional problems.  The veteran related that his current 
problems with his health, and his dealings with the Army, had 
caused him emotional problems.  

Based on the veteran's testimony regarding his emotional 
problems, he was afforded a VA psychiatric examination in May 
1982.  The veteran expressed complaints about his different 
physical ailments and problems.  The veteran also expressed 
his feelings of not being helped with his physical problems.  
The examiner stated that he found no evidence of an emotional 
disorder or neuropsychiatric disease.

VA treatment records show that the veteran was seen in the 
mental health clinic (MHC) in May 1982.  He complained of 
pain and felt that no one was doing anything to help him with 
his pain.  The psychiatric therapist noted that the veteran 
had not made any progress in therapy and that everything 
related to pain.  He said that the veteran did not accept a 
psychological basis for pain.  A MHC note from July 1982 
reported that the veteran was out of school for the summer 
because of emotional and physical problems.  He was to return 
to school in September.  The veteran reported he was released 
from the Reserves in February 1981.  

The veteran submitted records from G. C. Evans, M.D., for the 
period from July 1986 to July 1987.  Dr. Evans said that the 
veteran had a pain disorder.  Dr. Evans also made comments in 
an entry dated July 14, 1987, wherein he said that the 
veteran might be a candidate for a VA PTSD clinic.  He said 
that a diagnosis of chronic pain disorder had a clinical 
correlation with PTSD.  Dr. Evans submitted a statement in 
February 1988 where he repeated his assertion of a possible 
connection between the veteran's pain disorder and PTSD.  He 
did not make any reference to the veteran having experienced 
stressful events from Vietnam in support of his conclusion.  
Rather he pointed to the veteran's treatment by the Army [in 
regard to how they handled a leg injury in the Reserves in 
1977] and how VA had rated the veteran's disabilities.  
Finally, Dr. Evans submitted a letter in support of the 
veteran in January 1989.  In pertinent part he said that the 
veteran had a passive dependant personality disorder and 
depressive reaction.  He referred to these diagnoses as 
"suspected."  He did not make any reference to PTSD.  

Of record are VA counseling psychology entries from 1989.  
The veteran was evaluated for possible vocational 
rehabilitation training.  No psychiatric diagnosis was 
provided.  

The veteran's claim for service connection for PTSD, and 
entitlement to benefits under 38 C.F.R. § 4.29, was received 
by the RO on December 29, 1993.  The RO wrote to the veteran 
in February 1994.  He was asked to provide evidence of recent 
treatment for PTSD.  The veteran was also asked to provide 
detailed information regarding the stressful events he 
alleged were the cause of his PTSD.  The letter asked the 
veteran to be specific as to dates, places, and unit.  

A copy of a discharge summary from the North Little Rock VA 
medical center (VAMC), for the period from November 22, 1993, 
to January 24, 1994, was received.  The portion of the 
summary relating to history of present illness said that the 
veteran had had problems adjusting to civilian life since his 
return from Vietnam.  The veteran related having intrusive 
thoughts of Vietnam with nightmares about combat-related 
incidents.  The summary contained no information regarding 
any of the stressful events alleged by the veteran.  The 
discharge diagnoses were PTSD, major depression, and history 
of chronic pain.  

The RO again wrote to the veteran in March 1994.  Specific 
information regarding the claimed stressors, dates, places, 
and units was requested.  

VA treatment records for the period from April 1992 to March 
1994 were obtained.  A psychological testing consult from 
April 1992 reported that the veteran had an abnormal 
Minnesota Multiphasic Personality Inventory (MMPI) profile.  
The consult said the profile was consistent with chronic 
somatization with depression and anxiety in a personality 
disorder.  A February 1994 MHC entry noted that the veteran 
had typical PTSD symptoms that he had learned to deal with 
over 20 years.  

The veteran was afforded a VA psychiatric examination in 
March 1994.  The veteran's claims folder was not available 
for review by the examiner.  The examiner noted the results 
of the April 1992 psychology consult and the February 1994 
MHC note as well as the veteran's PTSD treatment discharge 
summary from 1993 to 1994.  The veteran related that he was 
originally with the 173rd Airborne Brigade but suffered an 
injury and was not able to perform.  The veteran said that he 
was harassed for this.  He said that his location was hit 
with mortars often.  He also said he would run into the enemy 
[no further description] when he would travel to the hospital 
for treatment.  The veteran said that he had anxiety while 
assigned to the 27th Engineers.  He said he was in constant 
pain and did not feel he received adequate medical help.  He 
also said that he would see dead bodies along the side of the 
road every day.  The veteran also related that he had 
operated a sensory device that tracked enemy movements.  He 
had called in air strikes because of the movement and he felt 
a lot of innocent people were killed.  He said that he had 
nightmares about this.  

The examiner provided diagnoses of PTSD, chronic, delayed, 
and major depression.  He also stated that the veteran 
"gives some stressor while he was in Vietnam and gives some 
of the typical symptoms of post-traumatic stress disorder 
from my interview."  (emphasis added).

The veteran's claim for service connection was denied in 
September 1995.  He appealed the decision.  The veteran 
testified at a hearing at the RO in July 1996.  The veteran 
provided testimony regarding several events in Vietnam.  He 
said that he was forced to watch as an enemy soldier was 
pushed out of a helicopter.  The body landed on the 
helicopter pad near the veteran.  (Transcript p. 12).  He 
said that his unit came under attack but did not provide any 
details.  The veteran said he was never under fire while 
driving a truck but did see dead bodies by the road.  He said 
that he had problems with his nerves in Vietnam and developed 
shortness of breath and had trouble sleeping.  He said that 
VA treated him for the same symptoms after service.  The 
veteran also related his experience in operating the tracking 
device and having to call in air strikes.

The transcript shows that there was a discussion between the 
hearing officer, and the veteran, and his attorney of the 
need for evidence to corroborate a stressor in order to 
substantiate the veteran's claim for service connection for 
PTSD.  The diagnosis from the hospital summary and VA 
examination were acknowledged.  However, the hearing officer 
noted that detailed information about events was necessary in 
order to corroborate the veteran's alleged stressors.

The veteran testified at a Board videoconference hearing in 
July 2000.  The veteran said that he sought treatment for 
PTSD after having a period of not getting enough rest.  He 
said that he went to the Vet Center and someone there made an 
"application" for him.  The veteran said that he was 
diagnosed with PTSD in service.  The veteran was asked if he 
was involved in combat and he said no.  (Transcript p. 16).  
He reported that he was put on guard duty.  He injured his 
leg and back when running to a bunker.  This led to him being 
unable to function as an infantryman.  He was then 
transferred.  The veteran recounted his prior stressors of 
calling in air strikes, seeing dead bodies along the road, 
and of seeing the enemy soldier pushed out of a helicopter.  

VA treatment records, for the period from February 1999 to 
April 2000 were obtained.  The records reflected that the 
veteran was seen for counseling/treatment during that period.  
However, none of the entries provided any information 
regarding the veteran's claimed stressors.  In fact, the 
veteran reported having nightmares but said they were 
unrelated to any actual events.

The Board remanded the veteran's claim for additional 
development in November 2000.  The RO was to perform several 
tasks.  First, the RO was to make a determination if the 
veteran participated in combat.  Second, the RO was to 
attempt to have the veteran's stressors corroborated.  If the 
RO determined that the evidence of record established the 
existence of a stressor, or stressors, the RO was to specify 
such stressors.  Finally, if, and only if, the RO determined 
that the record established the existence of a stressor(s), 
the veteran was to be afforded a VA examination.

The RO wrote to the veteran in September 2001.  He was asked 
to identify any additional information or evidence he wanted 
the RO to obtain.  He was asked to send in evidence.  He was 
advised that his records from the Social Security 
Administration (SSA) were requested.  

VA records for the period from November 1995 to July 2001 
show that the veteran was evaluated for his PTSD as an 
inpatient in November 1995.  The discharge summary made no 
reference to any stressors.  The outpatient records from 1999 
to 2001 show diagnoses of PTSD and major depressive disorder.  
Again, there is no mention of any stressors.  A counseling 
psychology note, dated November 4, 1998, reported that the 
veteran was angry and blamed VA for failure to recognize his 
claim for PTSD.  The therapist noted that the veteran failed 
to accept any responsibility for the failed claim effort even 
though it was pointed out that he had failed to follow 
through in a timely manner on many of his claims for 
benefits.  The veteran said he was asked to report to the RO 
for his claim for PTSD.  The therapist noted that the veteran 
had applied in the past but always failed to provide 
information regarding stressors and his claims had been 
denied.

The veterans' SSA records were received in June 2002.  The 
records date from the veteran's original claim for benefits 
in 1982 up to a decision to continue his benefits in March 
2000.  A December 1981 general examination noted that the 
veteran reported treatment by VA for an emotional problem in 
June 1980 but the veteran would not provide any further 
information.  The remainder of the private and VA records did 
not provide evidence to support the veteran's claim for 
service connection.  

The veteran submitted a statement in October 2001.  He noted 
that the Board remanded his claim for development and he 
listed the specific issues for consideration.  He reported 
receiving additional treatment for his PTSD at the Little 
Rock VAMC.

In January 2003, the RO attempted to verify the veteran's 
stressors by submitting them to U. S. Army and Joint Services 
Records Research Center (JSRCC) (formerly the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR) and 
formerly the Center for Unit Records Research (CURR)).  The 
submission included the veteran's Army personnel records and 
a copy of his claimed stressors.  

The JSRCC responded in April 2003.  The response indicated 
that there was insufficient information, such as specific 
dates within sixty days, locations, and full names, for the 
JSRCC to conduct a search.  

Additional VA records for the period from November 2001 to 
July 2003.  They reflect ongoing treatment for PTSD but 
contain no discussion of stressors.

The RO issued a supplemental statement of the case (SSOC) in 
December 2003.  The veteran was informed of the response from 
the JSRCC and that there was insufficient information for 
them to attempt to corroborate his claimed stressors.

The veteran's attorney submitted a letter in support of a 
different claim in March 2004.  She included a copy of the 
December 2003 SSOC wherein the veteran was informed of the 
results of the report from the JSRCC.

The veteran submitted a letter written on his behalf by a VA 
nurse practioner in November 2004.  The nurse noted that the 
veteran had been followed in the PTSD clinic since 1997.  The 
letter noted that the veteran had chronic PTSD, 
claustrophobia, and major depression.  

The veteran testified at a Board videoconference hearing in 
December 2004.  In regard to his PTSD he noted that he had 
been hospitalized in 1994 and 1995 but was an outpatient ever 
since.  The only stressor addressed by the veteran was that 
he saw dead bodies when he would drive a truck in Vietnam.  

The Board remanded the veteran's claim in September 2005.  
The only action required for the PTSD claim was for the RO to 
ensure that the proper notice, as required by the VCAA, was 
provided.  

The RO wrote to the veteran in November 2005.  The letter 
informed him of the information/evidence required to 
substantiate a claim for service connection for PTSD.  The RO 
also included a questionnaire for the veteran to complete 
that would provide specific information regarding his 
stressors, to include the date, location, unit, and 
description of the incident.  

The veteran responded in December 2005.  He provided a 
general statement that he served in a combat area in Vietnam 
from 1970 to 1971.  He said that he saw many casualties of 
war.  He also said that he was diagnosed with PTSD in 
Vietnam.  

The veteran submitted records from his participation in a VA 
PTSD program from February 27, 2006, to April 20, 2006.  The 
records show that the veteran reported stressors of 
experiencing mortar fire near his bunker, burials of friends, 
seeing an enemy soldier thrown from a helicopter, seeing dead 
bodies along the highway, and having to call in air strikes.  
The records noted that the stressors were self-reported.  The 
veteran was given diagnoses of chronic PTSD, chronic pain 
disorder associated with both psychological factors and a 
general medical condition, and major depressive disorder, 
recurrent, moderate.  

Finally, the veteran submitted a statement in August 2006 
wherein he said his PTSD was the result of atrocities he 
witnessed in Vietnam.  He did not provide any further 
information as to what atrocities, locations or dates.

Analysis

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2006).  

Establishing service connection for PTSD requires that there 
be medical evidence diagnosing the condition in accordance 
with 38 C.F.R. § 4.125(a) (2006); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor actually occurred.  See 38 C.F.R. § 
3.304(f) (2006); see also Cohen v. Brown, 10 Vet. App. 128, 
138 (1997).  (A "clear" diagnosis of PTSD was eliminated as a 
requirement during the pendency of the veteran's appeal.  See 
64 Fed. Reg. 32,807-32,808 (June 18, 1999)). 

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  If the evidence establishes that 
the veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See 38 C.F.R. § 3.304(d) 
(2006); see also 38 U.S.C.A. § 1154(b) (West 2002); 
VAOPGCPREC 12-99.  If VA determines that the veteran did not 
engage in combat, lay testimony, by itself, is not sufficient 
to establish the occurrence of the alleged stressor.  
Instead, there must be credible supporting evidence.  The 
credible supporting evidence is not limited to service 
department records, but can be from any source.  See YR v. 
West, 11 Vet. App. 393, 397 (1998) (citations omitted); see 
also Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  Further, 
credible supporting evidence of the actual occurrence of an 
in-service stressor cannot consist solely of after-the-fact 
medical nexus evidence.  See Moreau, 9 Vet. App. at 396.  

The veteran's records do not reflect, and he has not alleged, 
that he received any of the decorations or awards 
traditionally associated with someone having engaged in 
combat such as the Combat Infantryman Badge, Purple Heart, or 
other awards signifying valor that could support a finding of 
having engaged in combat.  In light of the absence of such 
awards, the veteran must show by other evidence that he 
engaged in combat.  The Board notes that VAOPGCPREC 12-99 
advises that determinations as to whether a veteran engaged 
in combat with the enemy must be made on a case-by-case 
basis.  For the reasons set forth below, the Board finds that 
the veteran did not engage in combat during his period of 
active duty.  Therefore, the veteran must provide credible 
corroborating evidence to establish the occurrence of a 
claimed stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996), (The appellant's testimony, by itself, cannot, as 
a matter of law, establish the occurrence of a noncombat 
stressor).  See also Doran v. Brown, 6 Vet. App. 283, 289 
(1994). (Noncombat stressor must be corroborated by credible 
supporting evidence).

There is no competent evidence of record to show that the 
veteran engaged in combat with the enemy.  He has made 
reference to his having to call in air strikes after 
monitoring motion detectors and has said that he injured his 
leg and back once when he was running to a bunker because of 
mortar fire.  However, the veteran testified to his not 
having been involved in combat.  His SMRs show that he 
developed problems with his varicose veins shortly after his 
arrival in Vietnam and this required that he be removed from 
his original assignment with the infantry and be assigned as 
a truck driver.  No injury was attributed to his seeking 
shelter during an attack.  

In regard to his witnessing of the soldier being pushed out 
of the helicopter and the dead bodies he saw on the road, 
both noncombat related stressors, the veteran again has not 
provided sufficient information to allow for VA to attempt to 
corroborate those stressors.  The Board is aware that the 
veteran does not have to provide information to corroborate 
every detail of a stressor.  See Suozzi v. Brown, 10 Vet. 
App. 307, 311 (1997); see also Pentecost v. Principi, 16 Vet. 
App. 124, 128-129 (2002).  However, the veteran must provide 
sufficiently detailed information about at least one incident 
to enable VA to corroborate the stressor.  He has not done so 
here, even though this responsibility lies with him under 38 
C.F.R. § 3.159(c)(2)(i) and he had ample notice of the 
importance of a verified stressor in his case.  

The veteran was informed of the need to provide specific 
information at the time of his initial claim when the RO 
wrote to him in March 1994.  The RO hearing officer discussed 
the need for detailed information so that a stressor could be 
corroborated at a hearing in July 1996.  The November 2005 
notice letter also asked that the veteran provide detailed 
information regarding his stressors.  The veteran maintained 
the same stressor events throughout his claim but, 
unfortunately, never provided details as to dates, locations, 
and unit so as to allow for a reasonable search of records.  
He was notified that his previous information was inadequate 
by way of the SSOC issued in December 2003.

The veteran was diagnosed with PTSD at the time of his VA 
examination in March 1994.  This diagnosis was based on a 
self-reporting of stressors by the veteran.  He was also 
diagnosed with PTSD at the time of his hospitalizations in 
1994 and 1995.  He received numerous diagnoses in his 
outpatient treatment records.  Finally, he was diagnosed with 
PTSD at the time of his treatment in the PTSD program in 
2006.  However, at no time was a diagnosis provided that was 
based on a review of a corroborated stressor; a requirement 
to establish service connection.  

In summary, the Board has considered the veteran's statements, 
as well as his testimony at his several hearings.  The Board 
has also considered the medical evidence of record.  However, 
as noted previously, service connection for PTSD requires 
diagnosis of the condition; a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor; and, credible supporting evidence that the 
claimed in-service stressor occurred.  While the sufficiency 
of a stressor to support a diagnosis of PTSD is a medical 
determination, a noncombat veteran's stressors still must be 
verified by credible corroborating evidence.  Given that the 
veteran has not been able to provide the requested dates, 
location, and unit that he was assigned to when the reported 
stressful events took place, and in light of the number of 
years since service and the lack of in-service documentation, 
the Board finds the veteran's described stressors as not 
credible.  See Coburn v. Nicholson, 19 Vet. App. 427, 432-33 
(2006).  In the absence of a corroborated stressor, the 
veteran's claim for service connection for PTSD must be 
denied.

The Board notes that the regulations used to evaluate 
disabilities involving psychiatric disorders, to include 
PTSD, were amended during the pendency of this appeal in 
November 1996.  See 61 Fed. Reg. 52,695-52702 (Oct. 8, 1996).  
(Effective November 7, 1996).  One major change was the use 
of Fourth Edition of the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-
IV) instead of DSM-III.  The DSM-IV diagnostic criteria are 
viewed as more of subjective nature in assessing the 
sufficiency of a stressor as opposed to the more objective 
nature of the criteria used in DSM-III.  See Cohen, 10 Vet. 
App. 141-142.  However, that change is not relevant in this 
case.  In the absence of a corroborated stressor, the veteran 
has not satisfied the criteria to establish service 
connection.  



II.  Entitlement to a Temporary 100 Percent Rating Under 
38 C.F.R. § 4.29

A temporary total disability rating (100 percent) will be 
assigned when it is established that a service-connected 
disability has required hospital treatment in a Department of 
Veterans Affairs or an approved hospital for a period in 
excess of 21 days.  38 C.F.R. § 4.29 (2006).

The veteran was hospitalized for treatment and evaluation of 
PTSD from November 22, 1993, to January 24, 1994.  He is now 
claiming entitlement to benefits under 38 C.F.R. § 4.29 based 
on that period of hospitalization.

The issue of entitlement to service connection for PTSD was 
discussed supra.  The Board found that service connection for 
PTSD was not warranted.  As the veteran is not service 
connected for PTSD for the period of hospitalization claimed 
his claim for benefits under 38 C.F.R. § 4.29 must be denied.  

III.  Postoperative Residuals of Bilateral Varicose Veins

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2006).  Where entitlement to compensation 
has already been established and an increase in the assigned 
evaluation is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7. Vet. App. 
55, 58 (1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2006).



A.  Background

The veteran's SMRs show that he was initially noted to have 
bilateral varicose veins in January 1970.  He was given an 
Ace wrap for treatment.  The veteran was treated for 
complaints of leg pain associated with his bilateral varicose 
veins in Vietnam in August 1970.  He was placed on a 
permanent profile because of his varicose veins that same 
month.  He also had stripping of the left saphenous vein in 
August 1970.  The veteran was seen on several other occasions 
for complaints of leg pain.  The veteran was noted to have 
had venous stripping of the left leg and varicose veins of 
the right leg on his separation physical examination in 
September 1972.  

The veteran submitted a claim for service connection for what 
he claimed as "leg injuries in January 1970" in February 
1973.  He was afforded a VA examination that same month.  The 
examiner noted evidence of the veteran's surgery on the left 
leg.  He reported three small scars that he said were all 
well healed and asymptomatic.  There was no evidence of 
varicosities of the left leg.  However, the right leg was 
said to have a small nest of varicosities over the upper 
portion of the calf of the leg posteriorly.  The veins 
measured just under 1/4 inch in diameter but were said to be 
quite tortuous.  The examiner said the veins were quite 
operable.  

The veteran was granted service connection for varicose veins 
of the right leg and assigned a 10 percent disability rating 
in March 1973.  He was also granted service connection for 
the residual scars from his left leg surgery.

Of record is a VA hospital summary that shows the veteran was 
admitted for surgery on his varicose veins of the right leg 
in March 1973.  The veteran decided against the surgery and 
was discharged.  He later had incision of thrombosed varicose 
veins and lower saphenous vein stripping of the right leg in 
June 1978.

The veteran was granted a temporary 100 percent rating in 
August 1978.  His 10 percent rating was restored as of August 
1, 1978.  

The veteran had a surgical consult on March 5, 1980.  The 
consult was for complaints of recurrent phlebitis.  The 
examiner noted the veteran's prior surgeries.  The veteran 
was also noted to work as a cook and required to stand in one 
place for a long period of time.  The examiner noted that the 
veteran had had excellent surgical results and there was no 
evidence of ulcers.  The examiner noted that the veteran must 
"stop this kind of work."  The same examiner also signed a 
note on a VA prescription note wherein he said that the 
veteran worked as a cook and "may not continue this job as 
it is detrimental to his health."  The examiner did not say 
that the veteran could not work in a different capacity, only 
that he should not continue to work as a cook.

The veteran's disability rating was increased to 30 percent 
by way of a rating decision dated in October 1984.  The 
increase was based on the results of a VA examination and 
several private medical reports and was for bilateral 
varicose veins.

The veteran later sought an increased rating for his varicose 
veins.  The Board denied his claim in December 1988.  The 
Board again denied a claim for an increased rating for the 
veteran's varicose veins in August 1990.

The veteran appealed the August 1990 decision to the United 
States Court of Appeals for Veterans Claims (Court).  The 
Court affirmed the Board's decision in June 1992.  

The veteran's current claim for an increased rating was 
received on December 29, 1993.  He was afforded a VA 
examination in September 1994.  The veteran complained of 
constant pain in both calves secondary to varicose veins.  
The veteran said that he had undergone surgery on each leg 
without relief.  He did not wear support hosiery.  He had 
worn it in the past but said he was told not to wear it 
anymore.  He also complained of swelling of the legs and 
ankles daily and this was aggravated with any weightbearing.  
The examiner noted multiple, well healed, nontender 2 to 3-cm 
scars over both lower legs.  There was also multiple tortuous 
vessels of the posterior calves and popliteal fossae 
bilaterally, more pronounced on the right.  The examiner said 
that the varicosities ranged in size up to 1.5-cm in 
diameter.  They were tender to touch.  No edema was observed 
on examination.  The examiner said that the veteran's gait 
was unremarkable and that sensation was intact.  The 
diagnosis was postoperative residuals, bilateral varicose 
veins.  

The veteran's claim for an increased rating was denied in 
September 1995.  

The veteran testified at an RO hearing in July 1996.  
However, he elected to not provide any testimony regarding 
his varicose veins at the hearing.

The veteran testified at a Board videoconference hearing in 
July 2000.  He said that he experienced swelling in his legs 
that he would alleviate by resting and elevation.  He said 
that he could walk about 50 to 75 yards.  The veteran thought 
he had last been treated for his varicose veins about a year 
earlier.  

The Board remanded the case for additional development in 
November 2000.  VA treatment records for the period from 
September 1994 to July 2001 were associated with the claims 
folder.  The records show multiple evaluations for the 
veteran's complaints of back pain.  It was noted that the 
veteran had back pain that radiated into both lower 
extremities.  No treatment for varicose veins was shown.

The veteran's SSA disability records were received in June 
2002.  They reflect that the veteran was originally granted 
benefits based on a back disability.  A March 2000 
recertification listed osteoarthritis of the knees and spinal 
stenosis as the veteran's two disabilities.  The SSA relied 
on VA records through February 2000.  There was no evidence 
of treatment for varicose veins.

The veteran was hospitalized at the Little Rock VAMC for 
treatment of diabetes in November 2001.  There was no mention 
of his varicose veins.  The physical assessment found no 
lesions of the lower extremities.

The veteran was afforded a VA examination in June 2003.  The 
veteran reported having surgery on each leg.  The veteran 
complained of pain in both legs and the posterior calf areas.  
He had not had a problem with skin breakdown or edema.  The 
examiner noted that the veteran carried a cane but did not 
really use for ambulation.  The examiner noted that there was 
some very tiny varicosities located on the posterior aspect 
of the left calf in the upper one-third.  There were also 
some varicosities noted on the right posterior upper calf 
that were slightly larger.  The largest of these was said to 
be no more than 5-millimeters (mm).  The examiner said that 
the varicosities did not appear to be hemodynamically 
significant.  There was no edema, change in pigmentation, or 
evidence of any ulceration or scarring.  The peripheral 
pulses were adequate.  The diagnosis was postoperative status 
removal of varicose veins from the right and left leg as 
described.  The examiner opined that there was not a 
significant disability from the varicose veins.

Additional VA records for the period from November 2001 to 
July 2003 were reviewed.  There is a letter, dated in January 
2002, written by an Advanced Practice Nurse (APN) on behalf 
of the veteran.  The letter indicates that the veteran has no 
condition which should adversely affect his ability to attend 
school.  A November 2002 entry reviewed the veteran for his 
complaints of pain.  The examiner said that the veteran's 
primary areas of pain were the sides of the neck, the outer 
portion of the upper arms, lower back, and the back of the 
knees.  

The veteran testified at a second Board videoconference 
hearing in December 2004.  The veteran said that he 
experienced pain in his legs that he attributed to his 
varicose veins.  He also said that he had weakness.  

The Board remanded the veteran's case for additional 
development in September 2005.  The veteran was afforded a VA 
examination in December 2005.  The examination focused on the 
orthopedic aspect of the veteran's disability.  However, the 
examiner did say there were some varicosities present on both 
legs.  The pulses were present and there was trace edema 
distally in the leg.

The veteran was afforded a VA examination in April 2006.  The 
primary purpose of the examination involved an assessment of 
the veteran's claim back disability.  Although the report had 
findings pertinent to the left knee, there were no findings 
concerning varicose veins.  

The records for the veteran's inpatient PTSD program 
evaluation for February 2006 to April 2006 do not reflect any 
treatment, or complaints, related to the veteran's varicose 
veins.  A past surgical history was noted.  The intake 
physical assessment reported no edema.

B.  Analysis

The regulations used to evaluate disabilities involving 
varicose veins were amended in December 1997.  See 62 Fed. 
Reg. 65,207-65,224 (Dec. 11, 1997) (Effective January 12, 
1998.)  VA's General Counsel has held that when a new 
regulation is issued while a claim is pending before VA, 
unless clearly specified otherwise, VA must apply the new 
provision to the claim from the effective date of the change 
as long as the application would not produce retroactive 
effects.  VAOPGCPREC 7-2003.  The revised amended versions 
may only be applied as of their effective date and, before 
that time, only the former version of the regulation may be 
applied. VAOPGCPREC 3-2000.

The Board notes that the RO considered the veteran's claim 
under both the old and the new rating criteria during the 
course of the appeal.  Notice of both the old and new 
criteria was given in the December 2003 supplemental 
statement of the case.  

Under the prior version of Diagnostic Code 7120 a 30 percent 
rating is warranted for bilateral varicose veins that are 
moderately severe involving superficial veins above and below 
the knee, with varicosities of the long saphenous, ranging in 
size from 1 to 2 centimeters (cm) in diameter, with symptoms 
of pain or cramping on exertion; no involvement of deep 
circulation.  A 40 percent rating is for a severe disability 
where there is evidence of unilateral superficial veins above 
and below the knee, with involvement of the long saphenous, 
ranging over 2-cm. in diameter, marked distortion and 
sacculation, with edema and episodes of ulceration; no 
involvement of the deep circulation.  A 50 percent rating is 
applicable for bilateral severe varicose veins.  38 C.F.R. 
§ 4.104 (1997).

A Note following the rating criteria directs that severe 
varicosities below the knee, with ulceration, scarring, or 
discoloration and painful symptoms are to be rated as 
moderately severe.  38 C.F.R. § 4.104, Diagnostic Code 7120 
(1997).  

Under the amended regulations, a 10 percent rating is 
applicable for intermittent edema of the extremity or aching 
and fatigue in the leg after prolonged standing or walking, 
with symptoms relieved by elevation of extremity or 
compression hosiery.  A 20 percent rating is for 
consideration where there is persistent edema, incompletely 
relieved by elevation of extremity, with or without beginning 
stasis pigmentation or eczema.  A 40 percent rating is 
warranted for persistent edema and stasis pigmentation or 
eczema, with or without intermittent ulceration.  38 C.F.R. 
§ 4.104 (2006).  

In addition, a Note following the rating criteria provides 
that the evaluations are for single extremities.  If more 
than one extremity is involved, each extremity is to be 
evaluated separately and the ratings combined under 38 C.F.R. 
§ 4.25 and applying a bilateral factor under 38 C.F.R. 
§ 4.26, if applicable.  

The record contains VA treatment records from 1993 to 2006.  
The veteran has not had any additional surgery for his 
varicose veins since 1978.  His several examination reports 
do not show findings that are consistent with the rating 
criteria for a unilateral 40 percent rating or a 50 percent 
bilateral rating for severe varicose veins.  See 38 C.F.R. 
§ 4.104, Diagnostic Code 7120 (1997).  The evidence of record 
does not demonstrate that the veteran has superficial veins 
above and below the knee, or involving the long saphenous 
vein, over 2-cm in diameter.  Further, there is no evidence 
of marked distortion and sacculation or episodes of 
ulceration.  There is slight objective evidence of occasional 
edema that has been reported in a trace amount at a VA 
examination. 

The objective evidence of record demonstrates evidence of 
past surgery and small varicosities on each calf, below the 
knee.  The September 1994 examination report listed the 
varicosities as ranging up to 1.5-cm.  The varicosities were 
noted to be no larger than 5-mm in June 2003.  

There is also no basis for an increased rating in applying 
the amended criteria.  Neither lower extremity exhibits 
persistent edema that is incompletely relieved by elevation 
of the extremity, with or without beginning stasis 
pigmentation or eczema to warrant individual 20 percent 
ratings.  38 C.F.R. § 4.104, Diagnostic Code 7120 (2006).  
The objective evidence of record, to include the years of VA 
treatment records and the several VA examination reports, do 
not demonstrate the presence of persistent edema.  

Although the veteran may be competent to say that he believes 
he has edema due to his varicose veins, the abundance of 
objective records and examination reports that would be 
expected to demonstrate such evidence do not show such edema.  

The veteran does meet the criteria for separate 10 percent 
ratings for each lower extremity as there is intermittent 
edema as well as aching and fatigue in the leg after 
prolonged standing.  However, the assignment of separate 10 
percent ratings would not benefit the veteran as their 
combined rating would be 20 percent and the bilateral factor 
would not increase the rating to 30 percent.  See 38 C.F.R. 
§§ 4.25, 4.26.  Accordingly, the veteran's current 30 percent 
rating for his bilateral varicose veins represents the better 
outcome and higher rating.  

In summary, the evidence of record does not support an 
increased rating for the veteran's bilateral varicose veins 
at any time from December 29, 1993, or in the year prior to 
that date.  The claim is denied.

The Board has considered whether the case should be referred 
for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2006).  The veteran has been unemployed since 
1980.  He states that he was told he could not work because 
of his varicose veins.  However, the March 5, 1980, note from 
the VA physician, and often referred to by the veteran, said 
that the veteran should not work as a cook because of his 
varicose veins and the requirement to stand in one place.  
There was no statement that the veteran should not work, or 
could not work.  The clinical entry that was contemporaneous 
with that note clearly did not express that sentiment.  

The veteran's 30 percent rating is recognition of the impact 
of his disability on his ability to work.  The veteran 
attended college courses for two years after he electively 
stopped working in 1980.  He had a VA nurse prepare a letter 
in January 2002 that stated his disabilities would not 
adversely affect his ability to attend classes.  He has not 
worked since 1980 so there is no objective measure to say 
that his varicose veins disability has caused him to miss 
work.  The veteran has not required treatment for his 
varicose veins since his last surgery in 1978.  The totality 
of the evidence does not reflect that his disability is such 
that it is exceptional and the rating criteria is inadequate 
to evaluate his disability.  Therefore, the Board finds that 
the criteria for submission for an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 237 (1996); Floyd v. Brown, 9 Vet. App. 
88 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

IV.  Entitlement to an Increased Evaluation for Postoperative
Degenerative Arthritis of the Left Knee, with Limitation of 
Motion and Laxity

A.  Background

The veteran's SMRs show he was initially seen for complaints 
of bilateral knee pain in June 1970.  It was noted this was 
two weeks after the veteran's last parachute jump.  He was 
seen for complaints of knee pain in November 1970 while in 
Vietnam.  He was seen again for complaints of knee pain in 
March 1971.  The impression at that time was post-synovitis.  
An orthopedic consult at that time said there were no 
objective findings.  The veteran was noted to have bilateral 
chondromalacia on his separation physical examination in 
December 1972.

The veteran was afforded a VA examination in February 1973.  
The veteran complained of pain in his knees.  The veteran was 
said to have a full range of motion and the joints were 
stable.  There was evidence of crepitance in both knees.  X-
rays showed some narrowing of the left knee joint.  The right 
knee was said to be more nearly normal.  The final diagnosis 
was arthritis of the left knee.

The veteran was granted service connection for degenerative 
arthritis of the left knee and assigned a 10 percent rating 
in March 1973.  The veteran was later granted service 
connection for arthritis of the right knee in January 1981.  
He retained a 10 percent rating for both knees.  

The veteran's disability rating was reduced to a 
noncompensable level in October 1984.  The reduction was 
based on the results of a September 1984 VA examination where 
the veteran was found to have a full range of motion.  The 
examination report did say there was evidence of degenerative 
joint disease (DJD) of the knees from previous radiological 
examination.  

The veteran appealed the reduction.  The Board denied his 
claim for a compensable disability rating for arthritis of 
the knees in September 1986.  The Board also denied a 
compensable rating for arthritis of the knees in December 
1988 and in August 1990.

The veteran appealed the August 1990 decision to the Court.  
The Court affirmed the Board's decision in June 1992.

The veteran's current claim for an increased rating was 
received on December 29, 1993.  He was afforded a VA 
examination in March 1994.  The veteran complained of 
constant pain in both knees.  He took Motrin with slight 
relief.  His knees did not lock but did give way once or 
twice per week with frequent falling.  The veteran used a 
cane at all times.  The veteran said that he had swelling of 
the knees late in the day on a daily basis.  The veteran said 
he was seen periodically at the Little Rock VAMC.  The 
examiner said that there was generalized tenderness of the 
knees, more pronounced at the joint lines.  The veteran had a 
range of motion of 0 to 90 degrees with moderate crepitus.  
The examiner said that the veteran ambulated with a moderate 
limp.  Strength and sensation were said to be intact.  The 
ligaments appeared unremarkable.  The examiner said that no 
effusion or deformity was noted but there was slight edema 
bilaterally.  X-rays of the left knee were said to show a 
radiographically normal knee.  The examiner provided a 
diagnosis of arthritis of the knees.  The veteran's claim for 
a compensable rating was denied in September 1995.

The veteran testified at an RO hearing in July 1996.  The 
veteran said he had had problems with his left knee since 
service.  He said that he was to have surgery on his left 
knee in the near future.  The veteran said that his knees 
were weak and he had to walk with a cane.  He testified that 
if he did not, his knees would give way.  The veteran said he 
had been told that he needed knee replacement surgery but was 
considered to be too young for the surgery.  He said that he 
had difficulty in bending his knees because of pain and 
swelling.  He said his symptoms had been pain, swelling, and 
his knees going out.  

VA records for the period from December 1994 to August 1996 
were associated with the claims folder.  The veteran was 
noted to have effusion of the left knee in December 1995.  
The records show that the veteran underwent physical therapy 
for several months to reduce his knee pain in early 1996.  
The veteran had arthroscopic surgery for a meniscal tear of 
the left knee in August 1996.  He had additional physical 
therapy following his surgery.

The veteran was given a separate disability rating for his 
left knee by way of a rating decision dated in September 
1996.  He was assigned a 10 percent rating from December 29, 
1993, a 100 percent rating from August 12, 1996, and a 10 
percent rating from October 1, 1996.

The veteran was afforded a VA examination in April 1997.  The 
veteran complained of constant bilateral knee pain.  He took 
Tylenol as needed.  He said he had increased pain with all 
activities.  The veteran said that his knees did not lock but 
did give way on average of twice per week.  The veteran spent 
his day doing light housework and yard work.  He was able to 
drive a vehicle.  The examiner noted that the arthroscopic 
scars were well healed and nontender.  The veteran had a 
range of motion of 0 to 100 degrees with marked crepitance 
that was more pronounced on the left.  There was generalized 
tenderness that was increased at the joint lines.  The 
veteran had a slight limp.  The examiner said that there was 
slight ligamentous laxity throughout.  There was no effusion 
or deformity but there was slight edema of a generalized 
nature.  The impression was degenerative arthritis of the 
left knee.  The examiner said that the veteran had full 
extension and a loss of 40 degrees of flexion.  He said that 
he could not say with certainty whether the loss of motion 
was due to pain or degenerative changes with the knee itself 
that inhibit motion due to a mechanical nature.  He said that 
he suspected the degenerative changes to be the problem.  

The veteran's left knee disability was increased to 20 
percent in May 1997.  The rating was made effective from the 
date of claim, December 29, 1993.  The RO also re-
characterized the description of the disability as 
degenerative arthritis of the left knee, postoperative, with 
loss of motion and laxity.  

The veteran testified at a Board videoconference hearing in 
July 2000.  The veteran said that he continued to experience 
swelling, pain, and locking of his knees.  He said that he 
was last treated about a year earlier.  

The Board remanded the claim for additional development in 
November 2000.  VA treatment records for the period from 
September 1994 to July 2001 were associated with the claims 
folder.  The records show multiple evaluations for the 
veteran's complaints of back pain.  It was noted that the 
veteran had back pain that radiated into both lower 
extremities.  

As noted above, the veteran's SSA disability records were 
received in June 2002.  They reflect that the veteran was 
originally granted benefits based on a back disability.  A 
March 2000 recertification listed osteoarthritis of the knees 
and spinal stenosis as the veteran's two disabilities.  The 
SSA relied on VA records dated through February 2000.  The 
records were duplicative of others in the claims folder and 
did not reflect treatment for his left knee.  

The veteran was afforded a VA examination in June 2003.  The 
examiner noted that the veteran carried a cane but did not 
really use it for ambulation.  He said the veteran's gait and 
stance appeared to be normal.  The veteran was said to have a 
range of motion from 0 to 125 degrees.  He complained of pain 
if he flexed the knee further.  There was some crepitance 
noted beneath the patella.  There was no evidence of effusion 
or instability of the ligaments.  

Additional VA records for the period from November 2001 to 
July 2003 were reviewed.  There is a letter, dated in January 
2002, written by an Advanced Practice Nurse (APN) on behalf 
of the veteran.  The letter indicates that the veteran has no 
condition which should adversely affect his ability to attend 
school.  A November 2002 entry reviewed the veteran for his 
complaints of pain.  The entry also noted the results of 
numerous imaging studies to include x-rays of the left knee 
from March 2001.  The report was that the left knee did not 
demonstrate any significant degenerative change or joint 
effusion.  The examiner said that the veteran's primary areas 
of pain were the sides of the neck, the outer portion of the 
upper arms, lower back, and the back of the knees.  

The veteran testified at a second Board videoconference 
hearing in December 2004.  The veteran said that he still 
experienced pain, swelling and discomfort in his left knee.  

The Board remanded the veteran's case for additional 
development in September 2005.  The veteran was afforded a VA 
examination in December 2005.  The veteran complained of 
pain, swelling, and discomfort. He said that he could walk 75 
to 100 yards before it was unbearable.  The examiner noted 
that the veteran used a cane but said the veteran could walk 
without it.  He said the veteran had a normal gait although 
it was slow and guarded.  The veteran had a range of motion 
from 0 to 130 degrees.  He reported discomfort as his knee 
was put through the range of motion.  There was medial joint 
line tenderness as well as a trace of effusion.  There was 
atrophy of 1-cm in the calf and 2-cm in the thigh.  The 
examiner said that x-rays of the left knee showed DJD in the 
medial compartment with narrowing sclerosis and spurring.  
There also minimal patellofemoral DJD.  The diagnosis was 
moderate DJD of the left knee.  

The examiner opined that the veteran's knee disability would 
cause moderate to severe functional impairment combined with 
obesity, back problems, etc.  He said the veteran did not 
work so it did not affect his usual occupation.  He also said 
that the veteran reported pain on motion and would have 
additional limitation during repetitive use but it would be 
speculation to say how much.  The examiner said that the 
veteran did not report flare-ups but did say weather bothered 
his knee.  The examiner stated that there was no instability 
of the knee.  

The veteran was afforded a VA examination in April 2006.  The 
primary purpose of the examination involved an assessment of 
the veteran's claimed back disability; however, findings 
pertinent to the left knee were reported.  The examiner said 
that the knee was normal appearing without redness, swelling, 
heat, or tenderness.  The veteran was noted to have a range 
of motion from 0 to 110 degrees with pain noted on extreme 
range of motion.  The examiner stated that there was no 
weakness, fatigability, discoordination, addition or 
restricted range of motion or functional impairment with 
repetitive stress testing against resistance.  The examiner 
said that the veteran had degenerative arthritis of the knee.  

The records for the veteran's inpatient PTSD program 
evaluation for February 2006 to April 2006 do not reflect any 
treatment, or complaints, related to the veteran's arthritis 
of the left knee veins.  A past surgical history was noted.  
The intake physical assessment reported that the veteran used 
a cane for ambulation and that he said he would fall without 
it.  

B.  Analysis

The veteran's left knee has been rated as arthritis since 
service connection was originally established in 1973.  In 
that regard, the RO has evaluated it under Diagnostic Code 
5003.  Diagnostic Code 5003 provides that degenerative 
arthritis established by x-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When, however, the limitation of motion of the specific joint 
involved is not compensably disabling under the appropriate 
diagnostic codes, a rating of 10 percent is assignable for 
each major joint or group of minor joints affected by 
limitation of motion.  38 C.F.R. § 4.71a (2006).  The 
veteran's right knee was included in his disability rating at 
the time of the rating decision on appeal in September 1995.  
However, the RO assigned separate 10 percent ratings for each 
knee in September 1996.  The RO increased the rating for the 
left knee to 20 percent in May 1997.  However, the RO also 
included an element of laxity in the description of the 
disability, based on examination findings from April 1997.  
The RO then changed the diagnostic code used to evaluate the 
disability to Diagnostic Code 5257.  

Under Diagnostic Code 5257 a 20 percent rating is applicable 
where there is evidence of moderate recurrent subluxation or 
moderate lateral instability.  A 30 percent rating is 
warranted for severe recurrent subluxation, or severe lateral 
instability.  38 C.F.R. § 4.71a (2006).

The evidence of record does not support any increased rating 
for the veteran's left knee disability under this diagnostic 
code.  The veteran had multiple examinations prior to his 
current claim as well as several over the course of this 
appeal.  The only time any ligamentous laxity was noted was 
in April 1997 and the examiner described it as slight.  The 
examinations from March 1994, June 2003, and April 2006 did 
find any evidence of any laxity.  Moreover, although the 
veteran has said that his knees would give way and that he 
used a cane to walk, the several examiners stated that he did 
not need the cane to walk.  

The Board has considered the veteran for an increased rating 
under the criteria used to evaluated disabilities involving 
limitation of motion.  Limitation of motion of the knee joint 
is evaluated under Diagnostic Code 5260, for limitation of 
flexion, and Diagnostic Code 5261, for limitation of 
extension.  38 C.F.R. § 4.71a (2006).  Under Diagnostic Code 
5260, a noncompensable rating is assigned when flexion of the 
knee is limited to 60 degrees; a 10 percent rating is 
warranted when flexion is limited to 45 degrees.  A 20 
percent rating is for consideration when flexion is limited 
to 30 degrees.  A 30 percent rating is applicable where 
flexion is limited to 15 degrees.

Under Diagnostic Code 5261, a noncompensable rating is 
warranted where extension is limited to 5 degrees.  A 10 
percent rating is assigned when extension of the knee is 
limited to 10 degrees.  A 20 percent rating is applicable 
when extension is limited to 15 degrees.  A 30 percent rating 
is warranted where extension is limited to 20 degrees.  
Finally, a 40 percent rating is assigned when extension is 
limited to 30 degrees.  38 C.F.R. § 4.71a.  (Full range of 
motion of the knee is from 0 to 140 degrees.  38 C.F.R. § 
4.71, Plate II (2006)).

There is no basis to assign a 30 percent rating under 
Diagnostic Code 5260.  The most favorable finding in the 
evidence of record puts the veteran's flexion at 90 degrees 
at the time of his examination in March 1994.  Later 
examinations demonstrated flexion of 100 degrees in April 
1997, 125 degrees in June 2003, 130 degrees in December 2005, 
and 110 degrees in April 2006.  Even evaluating the veteran 
on the most favorable evidence does not result in an 
increased rating as the veteran's flexion is not limited to 
15 degrees.  

The veteran has been noted to have full extension on his 
several VA examinations.  Thus, there is no basis to assign 
an increased evaluation for limitation of extension under 
Diagnostic Code 5261.  

The VA and private records do not contain any evidence of 
range of motion measurements that would provide for any 
different finding for either flexion or extension.  

The Board notes that a separate rating for arthritis of a 
knee joint may be assigned when the veteran has arthritis and 
instability.  The concept being that such a rating would be 
in order where there was a musculoskeletal disability not 
involving limitation of motion and a musculoskeletal 
disability predicated on limitation of motion.  See 
VAOPGCPRECs 23-97, 9-98.  Typically, the separate rating is 
assigned where the primary knee disability involves 
Diagnostic Code 5257, a diagnostic code where the disability 
is not premised on a limitation of motion.

As discussed supra, the veteran does not experience 
instability of the knee, as contemplated under Diagnostic 
Code 5257 and as demonstrated by a preponderance of the 
evidence.  Accordingly, his disability, although rated under 
Diagnostic Code 5257 by the RO, is compensated based on his 
arthritis.  

The Board further notes that inasmuch as the record reveals 
no evidence of ankylosis or impairment of the tibia or 
fibula, an increased evaluation under Diagnostic Code 5256 or 
5262, 38 C.F.R. § 4.71a, is not for application in this case.  

The VA's General Counsel has also issued a precedential 
opinion that provides for the possible assignment of separate 
disability ratings for limitation of flexion and limitation 
of extension involving the same knee joint.  See VAOPGCPREC 
9-2004.  In that opinion, the General Counsel said that where 
a veteran has both a limitation of flexion and a limitation 
of extension of the same leg, the limitations must be rated 
separately to adequately compensate for functional loss 
associated with injury to the leg.  Nevertheless, as noted 
above, neither the veteran's limitation of flexion nor his 
limitation of extension is such that a compensable rating is 
warranted.

Finally, the Board has also considered the veteran's left 
knee disability under DeLuca v. Brown, 8 Vet. App. 202 (1995) 
and 38 C.F.R. §§ 4.40, 4.45, 4.59 (2006).  However, the 
veteran does not experience additional functional limitation 
such as fatigue, incoordination, weakness by objective 
measurement.  The veteran's primary complaint is pain.  He 
has complained of pain in his knee since service connection 
was established in 1973.  He has also been diagnosed with a 
pain disorder involving his joints and back.  The veteran 
does not have a compensable disability for limitation of 
motion.  However, he has been assigned a 20 percent rating 
for his disability based on arthritis and pain.  There are no 
additional factors to warrant the assignment of a rating in 
excess of his current 20 percent rating.  

The veteran's claim for an increased rating for postoperative 
degenerative arthritis of the left knee, with limitation of 
motion and laxity, is denied.

The Board has also considered the veteran's left knee 
disability for referral for an extraschedular rating under 
38 C.F.R. § 3.321(b)(1).  The current evidence of record does 
not demonstrate that the left knee arthritis has resulted in 
frequent periods of hospitalization or in marked interference 
with employment, although the veteran has not been employed 
since 1980.  The veteran required little treatment for his 
left knee until his surgery in 1996.  He has not required 
much treatment since that time, outside of postoperative 
therapy.  He has not been hospitalized for his knee before, 
or since 1996.  Therefore, given the lack of evidence showing 
unusual disability not contemplated by the rating schedule, 
the Board concludes that a remand to the RO for referral of 
this issue to the VA Central Office for consideration of an 
extraschedular evaluation is not warranted.




ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to a temporary total disability rating for PTSD 
based on a period of hospitalization from November 22, 1993, 
to January 24, 1994, under the provisions of 38 C.F.R. § 4.29 
is denied.

Entitlement to a rating in excess of 30 percent for 
postoperative residuals of bilateral varicose veins is denied

Entitlement to a rating in excess of 20 percent for 
postoperative degenerative arthritis of the left knee, with 
limitation of motion and laxity, is denied.




_________________________________	 
_________________________________                          
THOMAS J. DANNAHER                        CHRISTOPHER J. 
GEARIN
                Veterans Law Judge,                                
Acting Veterans Law Judge, 
           Board of Veterans' Appeals                           
Board of Veterans' Appeals


		
	MARK W. GREENSTREET
	Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


